Proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated January 29, 1973, which canceled petitioner’s liquor license, effective February 5, 1973. Enforcement of the determination was stayed until February 28, 1973 by the terms of the order to show cause, dated February 5, 1971, of the Special Term upon which this proceeding was instituted. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty to a period of suspension terminating with the date of this decision. As so modified, determination confirmed, without costs. The penalty imposed was excessive to the extent indicated herein and to that extent its imposition was an abuse of discretion. Hopkins, Acting P. J., Munder, Martuseello, Latham and Shapiro, JJ., concur.